PER CURIAM.
Ida Leaf, as plaintiff, sued Max Kapolin-sky, her apartment house operator, Packed Sanitation Services, Inc., a corporation which services the garbage removal from the apartment house premises through a contract with Kapolinsky, and the City of Miami Beach, whose employees are alleged to have created a dangerous condition by the negligent placing of the garbage container while resurfacing the alley-way, for injuries alleged to have occurred when she attempted to put garbage in the container. The jury returned a verdict for all the defendants after a trial. On this appeal of the final judgment, points are presented urging errors in the conduct of the trial and the instructions to the jury. After considering the record in the light of the arguments presented, we find no reversible error. See Sinclair Refining Co. v. Butler, 172 So.2d 499 (Fla.3d DCA 1965); Ruiz v. Cold Storage & Insulation Contractors, Inc., 306 So.2d 153 (Fla.2d DCA 1975); and see the general proposition in Bowen v. Manuel, 144 So.2d 341 (Fla.2d DCA 1962).
Affirmed.